In re Amos, Murphy; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. D, No. 115633; to the Court of Appeal, Third Circuit, No. KH 12-01396.
Granted in part; otherwise denied. The district court is ordered to provide relator with a copy of his guilty plea colloquy and any other documents which he requested and to which he is entitled to as a matter of right. State ex rel. Simmons v. State, 93-0275, p. 1 (La.12/16/94), 647 So.2d 1094, 1095. In all other respects, the application is denied.
CLARK, J., would deny on showing made.